Citation Nr: 1538820	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  09-41 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to October 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In March 2011, the Veteran and his spouse testified before a Veterans' Law Judge who has since retired; a transcript of this Travel Board hearing is of record.  The Veteran waived his right to a new hearing in March 2015. 

In September 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional medical records and to afford the Veteran VA medical examinations.  The requested development was completed, and the case was then returned to the Board for further appellate action.

In May 2015, the Board again remanded the matter for further evidentiary development.  The requested development has been completed, and the case has been returned to the Board for further appellate review.

The issues of entitlement to service connection for left and right knee disabilities were remanded in September 2011, but the Appeals Management Center granted service connection for these disabilities in January 2013.  In its May 2015 decision, the Board granted service connection for coronary artery disease.  Thus, those issues are no longer before the Board.


FINDING OF FACT

In-service neck strain was acute and resolved.  A cervical spine disability is not attributable to service.  Arthritis was not manifested in service or within the one-year presumptive period following service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated during service, and arthritis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in December 2007.  The claim was last adjudicated in August 2015.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's service treatment records and service personnel records, VA treatment records and examination reports, private treatment records, Social Security Administration (SSA) records, lay statements and hearing testimony have been associated with the record.  While at one point there appeared to be an unavailability of post-service treatment records from England Air Force Base, Louisiana, post-service treatment records from such base are currently associated with the record.

Pursuant to a Board remand in September 2011, VA afforded the Veteran an examination and obtained a medical etiological opinion with respect to his cervical spine disability.  Pursuant to the May 2015 Board remand, VA obtained an addendum opinion.  In the October 2011 examination and the July 2015 medical opinion, the VA examiners reviewed the evidence of record, considered the Veteran's history and statements, and rendered a medical opinion based upon the facts of the case and knowledge of medical principles.  Diagnostic testing, including X-rays were reviewed.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).

Although the May 2015 Board remand directed the RO to refer the claims folder to an orthopedic specialist for the addendum opinion, the Board finds that the remand directives have, nonetheless, been substantially complied with.  The July 2015 opinion was rendered by a VA staff physician.  The Board acknowledges a high level of training associated with the occupation of physician, in general.  Additionally, the opinion rendered by the physician indicates a sufficient depth of knowledge and skill in applying orthopedic concepts.  Accordingly, the Board finds this opinion substantially complies with the Board remand directives.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).  Additionally, the RO substantially complied with other remand directives in that it obtained records from the Social Security Administration.

During the Board hearing, the Veteran's Law Judge discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)). To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran claims that he developed neck pain when he worked on helicopters in service.  He claimed he gets neck pain when turning his head to the left.  He also claims that while he was an aircrew member, he took many jumps from aircraft, and that during pre-flight and post-flight inspection of the aircraft, he banged his head constantly on the rotor head and blades.   He claims that in 1975, after completing requalification physical training, he experienced some swelling in his neck.  See July 2008 correspondence.  He also claims that in or around April 2004, a pain management specialist found that the Veteran has spurs on his number six cerebral vertebra which causes pain and numbness in his left arm when he turns his neck the wrong way.  See January 2008 correspondence.  

Here, the Veteran's military personnel records show that he was an aircraft mechanic and an aircrew member in service.  See e.g. DD 214 for the period of service from August 1972 to May 1976; Annual Aircrew Member examination reports.  This supports the Veteran's lay contentions regarding his service activities.

The March 1962 service entrance examination showed a normal clinical evaluation of the spine.  An August 1968 service treatment record notes the Veteran was in an automobile accident and complained of a headache and a "pulling" in the neck.  The Veteran had reported that he thought it was just nerves.  The examination was negative.  A February 1969 treatment record notes that the Veteran was in another auto accident, but was not injured appreciably.  The record noted the Veteran sustained several small contusions only, and had no complaints.

There are multiple periodic service examinations of record, including ones in March 1976, May 1977, and the September 1981 separation examination.  At each one, there was a normal clinical evaluation of the spine.  

Post-service, in March 1987, the Veteran is first shown to report left upper extremity pain and tingling when he turns his head to the right.  X-rays showed "no significant spurring, etc."  A June 1987 record notes that X-rays showed no significant foraminal narrowing, and noted "EMG - ? mild C7 radiculopathy on R.  Masses at thoracic outlet. Negative Tinel's."  The impression was probable cervical radiculopathy with some evidence of TOS [thoracic outlet syndrome]."  In August 2010, during treatment for an unrelated issue, the Veteran reported neck and back pain.

In the Board hearing, the Veteran testified that he was first told he had spurs in his neck and cervical vertebrae in 1983 or 1984.  He testified at the hearing to having had a number of tests run, including one where needles were placed in his arms, shoulders, and neck and electrical charges were run through them.  He said spurs were found blocking the nerve passage on the number 6 vertebra.

An October 2011 VA cervical spine examination was conducted.  The examination report noted a diagnosis of degenerative joint disease of the cervical spine.  In the examination, the Veteran reported that in 1963, he developed neck pain when he started working on helicopters.  He stated that the same incidence repeated itself several times.  He denied surgery for his disability.  He reported that he gets neck pain on turning his head to the left.  He denied accidents and episodes, and reported only one treatment for neck pain since 1981.  On examination, there was limited range of motion, pain to palpation of the joints and soft tissues.  Guarding or muscle spasms and signs of radiculopathy involving the C5/C6 nerve roots (upper radicular group) were present.  

Cervical spine X-rays were performed in October 2011.  The X-rays showed that the prevertebral soft tissues and atlantoaxial interval were within normal limits.  The "7 cervical vertebrae" was not well seen in the lateral projection being obscured by overlying structure.  There was multilevel osteophyte formation greater anteriorly throughout the cervical spine and somewhat greater at C6.  The X-rays showed a loss of cervical lordosis.  The anterior-posterior and open mouth views were unremarkable.  The impression was poor visualization of the 7 cervical vertebrae.  Multilevel osteophytes are seen greatest at C6.

The examiner found that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury event or illness.  The examiner reasoned that service medical records note only one incident of neck pain following an auto accident in 1968 and that there are no follow-ups of medical treatment for the cervical spine.  The examiner opined that the present cervical spine condition is due to aging.

In a December 2012 addendum opinion, the examiner stated that the Veteran had only one incident of neck injury that was a mild sprain and there is only one record of treatment for this injury in August 1968.  There are no followup treatments of a neck disorder.  A January 2013 addendum report indicates that the examiner reviewed the claims file.

In July 2015, a different VA examiner reviewed records, conducted a telephone interview with the Veteran, and rendered an opinion as to the Veteran's neck disability.  The opinion held that the Veteran's cervical spine disability was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran had minimal neck problems in service and afterwards based on few complaints and the area needed to be seen.  The examiner further reasoned that this is validated by X-rays which show only age typical degenerative joint disease/degenerate disc disease of moderate degree suggesting fairly recent onset, and not the severe changes that would be seen if the problem arose in service.

After a review of the evidence of record, the Board finds that service connection for a cervical spine disability is not warranted because the preponderance of the credible and probative evidence weighs against a nexus between the current disability and service.  Moreover, the credible and probative evidence is against a finding that there were manifestations of arthritis in-service or to a compensable degree within one year of separation from service, and against continuity of symptomatology since service discharge.

In this regard, service treatment records only note one incidence of complaints of neck problems, which were associated with an automobile accident.  Annual service examinations disclosed that the spine was normal.  The Board acknowledges the Veteran's claim that he did not report his pain and other manifestations because he would lose his flight pay.  However, if we were to believe such a claim, this merely reflects that the Veteran would be willing to distort the truth for monetary gain.  Such a statement does not establish his credibility.  Moreover, in 1977, he reported a history regarding his knees, but he did not report cervical pathology.  Here, his silence while otherwise speaking constitutes negative evidence.

The Board finds that the October 2011 VA examination and the July 2015 VA medical opinion are highly probative.  Furthermore, the 1987 and 2011 X-rays are also highly probative.  In that regard, the October 2011 VA examiner acknowledged the October 2011 X-ray findings and the Veteran's radiculopathy.  The July 2015 VA examiner reviewed evidence, spoke with the Veteran and rendered the negative nexus opinion citing the X-rays which showed only age related diseases.  X-rays from 1987 show no significant spurring and no significant foraminal narrowing.  Thus, the Board finds this evidence is highly probative of age related causes of the Veteran's disability, rather than causes related to service.  Moreover, the X-rays from 1987, approximately six years after service separation, show no findings of significance.  Accordingly, the most probative evidence reveals there were no characteristic manifestations of the arthritis disease process in service or within one year of separation from service.  Clearly, arthritis was not "noted" in service.

In its May 2015 remand, the Board deemed credible the Veteran's lay statements of his in-service symptoms and the physical demands of his military occupational specialty.  The Board does not disturb that finding in this decision.  Nonetheless, the Board finds the statements to have less probative weight than the X-rays taken in 1987 and 2011, and the July 2015 VA examiner's opinion that the Veteran's degenerative joint disease/degenerative disc disease X-ray findings are age typical. The Board makes such finding because the VA examiner has greater training, experience, and knowledge in diagnosing etiologies than does the Veteran.  Moreover, the Veteran stated in his Board hearing that in 1983 to 1984, he went to electrodiagnostic testing and was told that he had bone spurs in his neck and cervical vertebra.  The treatment records show that the Veteran's diagnosis of cervical spine radiculopathy and "EMG" testing took place in 1987.  And, at that time, there was no significant foraminal narrowing.  Thus, the Board finds the accuracy of the Veteran's statements to be diminished.

To the extent that the Veteran reports he went to electrodiagnostic testing in-service and was told he had bone spurs in his neck and cervical vertebra, the Board notes that the Veteran is competent to report that he underwent testing and what he was told.  However, we find that this after-the-fact report to be not credible and to be inconsistent with the service treatment records.

The Board has taken into consideration the Veteran's complaints about inadequate medical care while in service and poor record-keeping of his in-service medical treatment and the inadequate handling of his service out-processing and medical examination.  See November 2011 Statement in Support of Claim; October 2009 VA Form 9.  The Board has also taken into consideration the January 2008 statement of the Veteran's wife.  Therein, she asserted that the Veteran had neck problems before they were married in 1972.  However, the most probative evidence of record shows that the cervical spine disability is age related.  Further, such lay statements are inconsistent with the contemporaneous service treatment records.

For the foregoing reasons, the preponderance of the evidence is against the claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107 (2014); Alemany, 9 Vet. App. at 519.


ORDER

Service connection for a cervical spine disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


